184 F.2d 669
Roy Lee BRUNNERv.UNITED STATES.UNITED STATESv.Roy Lee BRUNNER.
No. 11119.
No. 11120.
United States Court of Appeals Sixth Circuit.
October 16, 1950.

Appeal and Cross-Appeal from the United States District Court for the Western District of Kentucky; Roy M. Shelbourne, Judge.
Wyatt, Grafton & Grafton and Ed P. Jackson, Jr., all of Louisville, Ky., for appellant and cross-appellee.
David C. Walls and Norris W. Reigler, Louisville, Ky., for appellee and cross-appellant.
Before HICKS, Chief Judge, and SIMONS and MARTIN, Circuit Judges.
PER CURIAM.


1
On consideration of the above appeals, the oral arguments and briefs of counsel,


2
It is hereby ordered.


3
(1) That the appeal of Brunner be, and it is hereby dismissed, upon the ground that it presents no justiciable issue, the appellant having received below the relief prayed for in his complaint;


4
(2) That the appeal of the United States be likewise dismissed, because not filed in time, the Court being of the view that the District Judge was without authority to extend the time for taking an appeal by the mere device of setting aside a judgment and re-entering it in identical terms, when the original judgment is valid upon its face and is not complained of as the result of fraud, mistake, or inequity, in the granting thereof.


5
It is so ordered.